DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent to Suzuki 7,261472US in view of the US Patent Application Publication to Lee 2013/0163934US.
In terms of claim 1, Suzuki teaches a behind the wall connector (Figure 1-7), comprising an outer housing (Figure 3c: 19) having a first end and a second end (Figure 3c: 19); an external mounted retainer clip (Figure 3c: 22) is secured about the second end of the outer housing (Figure 3c: side 23), the externally mounted retainer clip (22) 
Suzuki does not teach each opening receives a latch hook formed as part of the outer housing that secures the externally mounted retain clip to the second end of the outer housing.
Lee teaches a clip structure (Figure 3: 3), that is coupled to the outside of an outer housing (Figure 3: 1), each opening (Figure 3: 32) receives a latch hook (Figure 3: 132) formed as part of the outer housing (Figure 3: 132 is part of the structure 1) that secures the externally mounted retain clip to the second end of the outer housing (Figures 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the side walls (19 that is mated to the openings of 22) to have a latch hook structure similar to 132 in order to increase the mechanical coupling latching of element 22 to 19. This will ensure the sidewalls of the retainer are more secure and are not dislodge easily.
As for claim 2, Suzuki / Lee teach the device of claim 1, wherein Suzuki teaches at least on ferrule assembly (3) and one bias spring (4) is secure within the outer housing (19) when the externally mounted retainer clip is secure to the outer housing (Figure 3c).
As for claim 3, Suzuki / Lee teach the device of claim 1, wherein Suzuki teaches wherein the outer housing (19) has an external adapter latch (25) positioned on the outer housing perpendicular to the sidewalls (Figure 3c), and opposite an alignment tab (Figure 3c: middle area that fits within the sidewall openings or 15/23a).
 wherein the first end has at least one ferrule (Figure 3c: 3) protruding through a corresponding opening at a proximal end of the outer housing (19); wherein the second end has a latch assembly (Figure 3c: 5) to secure a data center connector or a behind-the-wall connector (end on right side is capable of coupling to a behind the wall connector housing or a terminal on a data center device).
As for claim 6, Suzuki / Lee teach the device of claim 1, wherein Suzuki teaches wherein the opposing sidewalls of the outer housing is recessed to receive the externally mounted retainer clip (Figure 3c: at area of B).
In terms of claim 7, Suzuki teaches an externally mounted retainer clip (Figure 3c: 22) is used to secure a ferrule assembly (3) and a bias spring (4) within an outer housing (19), comprising: a front portion (opening covered by 18) with at least one opening to receive a distal end of the ferrule assembly (See Figure 3c: opening for 3); a first sidewall (22) and a second sidewall with an opening (Figure 3c: 22), the first sidewall and the second sidewall oppose each other and are perpendicular to the front portion to form the externally mounted retainer clip (Figure 3c); and 
Suzuki does not teach each opening receives a latch hook formed as part of the outer housing that secures the externally mounted retain clip to the second end of the outer housing; wherein -36-ATTORNEY DOCKET NO. S10300US01PATENT the externally mounted retained clip is secured to the outer housing by the opposing outer housing retainer latch hooks..
Lee teaches a clip structure (Figure 3: 3), that is coupled to the outside of an outer housing (Figure 3: 1), each opening (Figure 3: 32) receives a latch hook (Figure 3: wherein -36-ATTORNEY DOCKET NO. S10300US01PATENT the externally mounted retained clip is secured to the outer housing by the opposing outer housing retainer latch hooks (Figures 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the side walls (19 that is mated to the openings of 22) to have a latch hook structure similar to 132 in order to increase the mechanical coupling latching of element 22 to 19. This will ensure the sidewalls of the retainer are more secure and are not dislodge easily.
As for claim 8, Suzuki / Lee teach the device of claim 1, wherein Suzuki teaches wherein the outer housing (19) has a recess in the first sidewall and the second sidewall to retain the externally mounted retainer clip (Figure 3c: area of B).
In terms of Claim 9, Suzuki teaches a behind-the-wall optical connector (Figure 1-7), comprising: an outer housing (Figure 3c: 19) with a longitudinal bore configured to receive at least one ferrule (19 contains a bore fore ferrule 3); the outer housing (19) further comprises an opposing top channel and bottom channel along the longitudinal axis (Figure 3c);, the external latches are received in the top channel and the bottom channel thereby forming the behind-the-wall optical connector (Figure 7 and 13) when the external latches are fully inserted into the opposing channels toward a proximal end of the channels (Figure 7b).
Suzuki does not teaches a backbody with opposing external latches (15 /25) for releasing the behind-the-wall optical connector from an adapter port.

As for claim 10, Suzuki / Lee teach the device of claim 9, wherein Lee teaches wherein backbody (132) is secured to a distal end of the outer housing (See Figure 3) -37-ATTORNEY DOCKET NO. S10300US01PATENT when a protrusion formed on a sidewall of the backbody is received within a corresponding opening in a sidewall of the outer housing (Figure 3).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent to Suzuki 7,261472US in view of the US Patent Application Publication to Lee 2013/0163934US and further in view of Coffey 2005/0250379US.

In terms of claim 11, Suzuki teaches A behind-the-wall optical connector (the connector of Suzuki Figure 3 is capable of function as a behind the wall connector), comprising: an outer housing (Figure 3c: 19) having a first end and a second end (Figure 3c); an outer housing (19) is configured to mate with a ferrule assembly (3) that is biased forward by a spring (4), the outer housing (19); the opposing side wall of the outer housing secure a flange (15) formed as part of the ferrule assembly (Figure 7b and Figure 3c); and the sidewalls prevent the spring from displacing the ferrule assembly from within the outer housing (Figure 3c).

Lee does teach an intergrated backbody (132) is formed within the outer housing (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Suzuki outer housing to contain a backbody latching mechanism to couple to the opening of the sidewalls 22. This modification would increase the mechanical coupling strength to the outer housing and the clip.
Suzuki and Lee do not teach further comprises opposing flexible side tabs formed as part of a first housing sidewall and a second housing sidewall.
 Coffey teaches an outer housing having flexible side tabs which are latched on to a side plate (34). The flexible tabs allows for the outer housing engage or disengage with the plate and allow the outer housing to be removable ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the tabs / hooks 132 of Lee to be flexible. This allows the outer housing to be removable and repair easily from the retainer clip.
As for claim 12, Suzuki / Lee / Coffey teach the device of claim 11, wherein Suzuki teaches wherein the outer housing (19) further comprises an external adapter latch (25), the external adapter latch is used to release the connector from an adapter port (Figure 3c).
As for claim 13, Suzuki / Lee / Coffey teach the device of claim 11. Suzuki / Lee  Coffey does not teach wherein the ferrule is a LC ferrule. The examiner takes official notice as to wherein the ferrule is an LC ferrule. LC ferrule are commonly use in the 

As for claim 14, Suzuki / Lee / Coffey teach the device of claim 11, wherein Suzuki teaches the outer housing (19) further comprises an alignment opposite the external adapter latch to ensure the behind-the-wall connector is inserted into the adapter port in the correct polarity orientation (See Figure 7a and 7b: left side contains various corresponding alignment to allow the ferrule 3 to be couple with a corresponding ferrule).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent to Suzuki 7,261472US in view of Coffey 2005/0250379US.
In terms of claim 15-17, Suzuki teaches A behind-the-wall optical connector (connector of Figure 3c is capable of functioning as a behind the wall type connector), comprising: an inner front body (front face opening covered by 18) with opposing openings at a second end configured to receive a ferrule assembly (Figure 3c: 3) and a bias spring (4); the inner front, body further comprises opposing protrusions or opening configured to secure an outer housing (Figure 7b side wall of 2 has protrusion which are secured with the outer housing 19) about the spring biased ferrule assembly (4);
Suzuki does not teach the outer housing has an external adapter latch to secure the behind-the-wall optical connector within an adapter port; wherein the proximal end 
Coffey does teach the outer housing (Figure 4: 56) has an external adapter latch (Figure 1: 54) to secure the behind-the-wall optical connector within an adapter port (30); wherein the proximal end of the inner front body further comprises a pair of opposing latch arms (54) configured to secure an opposing second data center fiber connector thereby forming an optical communication path (the housing 56 contains a second end which can be used to couple another optical connector and connection to a data center device). It would have been obvious to one of ordinary skill in art to modify the outer housing to have a flexible adapter latch in order to allow the outer housing to be removable from an adapter port with ease
Suzuki / Coffey do not teach wherein the overall length of the outer housing is 7.5 mmm to about 15 mm.
It would have been an obvious matter of choice to modify the length of the connector to between 7.5 mm and 15 mm in order to ensure the device is small form factor device for large scale connections, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874



/SUNG H PAK/           Primary Examiner, Art Unit 2874